            Case 2:20-cv-00713-WSS Document 20 Filed 09/22/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ETIMINE USA INC.,                            :
                                              :
                      Plaintiff,              :
                                              :         Civil Action No. 2:20-cv-713-WSS
              vs.                             :
                                              :
 GOKHAN YAZICI, and                           :
 YZC CONSULTING LTD.,                         :
                                              :
                      Defendants.             :

             DEFENDANTS’ MOTION TO DISMISS AMENDED COMPLAINT
                         PURSUANT TO RULE 12(B)(6)

       Defendants, Gokhan Yazici and YZC Consulting Ltd. (“YZC Consulting”), by and

through their counsel, file the following Motion to Dismiss the Amended Complaint Pursuant to

Rule 12(b)(6) for failure to state any claims upon which relief may be granted, averring as

follows:

       1.       Plaintiff’s Amended Complaint contains claims against Defendants for (i) trade

secret misappropriation under the Defense of Trade Secrets Act (“DTSA”) (Counts One and

Two); (ii) trade secret misappropriation under the Pennsylvania Uniform Trade Secrets Act

(“PUTSA”) (Counts Five and Six); (iii) conversion (Counts Seven and Eight); and (iv) two

breach of contract claims against Dr. Yazici only (Counts Three and Four).

       2.       The Amended Complaint should be dismissed in its entirety because Plaintiff

released its claims against Dr. Yazici in a December 2018 Separation Agreement.

       3.       Plaintiff’s Amended Complaint should also be dismissed in its entirety on the

grounds that:

                a.     Plaintiff failed to identify any information that constitutes protectable
                Case 2:20-cv-00713-WSS Document 20 Filed 09/22/20 Page 2 of 4




                           trade secrets or misappropriation in support of its trade secret

                           misappropriation claims;

                    b.     Plaintiff failed to allege any damages in support of its claims; and

                    c.     Plaintiff failed to allege the existence of a “chattel” and other requisite

                           elements of its conversion claims.

           4.       Further and in any event, the Court should strike from the Amended Complaint

Plaintiff’s request for injunctive relief because Plaintiff does not allege any facts permitting the

inference that Defendants will use or otherwise misappropriate any of Plaintiff’s alleged trade

secrets.

           5.       In a similar vein, Plaintiff’s request for exemplary or punitive damages and

attorneys’ fees, costs, or expenses should be stricken because Plaintiff fails to allege any facts

permitting the inference that Defendants acted “intentionally and maliciously.”

           6.       The legal and factual grounds in support of this motion are set forth in the

accompanying brief, which are incorporated by reference herein.

           WHEREFORE, for all the foregoing reasons, Defendants Gokhan Yazici and YZC

Consulting Ltd. respectfully request that this Court dismiss Plaintiff’s Amended Complaint

against them for failure to state any claim against the Defendants pursuant to Fed. R. Civ. P.

12(b)(6).




                                                      2
             Case 2:20-cv-00713-WSS Document 20 Filed 09/22/20 Page 3 of 4




                                        Respectfully submitted,
                                        DENTONS COHEN & GRIGSBY P.C.

                                        By: /s/ Fridrikh V. Shrayber

                                        Fridrikh V. Shrayber
                                        Pa. Id. No. 208083
                                        Ingrid A. Böhme
                                        Pa. Id. No. 309157
                                        625 Liberty Avenue
                                        Pittsburgh, PA 15222-3152
                                        Fred.Shrayber@dentons.com
                                        Ingrid.Bohme@dentons.com
                                        412-297-4900

                                        Attorneys for Defendants, Gokhan Yazici and YZC
                                        Consulting Ltd.

Dated: September 22, 2020
3413157.v1




                                           3
         Case 2:20-cv-00713-WSS Document 20 Filed 09/22/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of September 2020, a true and correct copy of the

foregoing Defendants’ Motion to Dismiss the Amended Complaint Pursuant to Rule 12(b)(6)

was served via the Court’s CM/ECF system to all counsel of record.



                                                     /s/ Fridrikh V. Shrayber
